 

THE COTTLE FIRM
8635 S. Eastern Ave., Las Vegas, NV 89123

Phone: (702) 722-6111 | Fax: (702) 834-8555

K_F Ww WN

oOo Oo s BD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

mholland@cottlefirm.com

8635 South Eastern Avenue

Las Vegas, Nevada 89123

(T) 702.722.6111 | (F) 702.834.8555
Attorneys for Plaintiff

CHUNYUN WANG, an individual;
Plaintiff,

VS.

KOREAN AIRLINES CO., LTD., operating as
KOREAN AJR; DOE FLIGHT ATTENDANTS;
DOE FOOD AND BEVERAGE SERVICE
HANDLERS; ROE FOOD AND BEVERAGE
SERVICE BUSINESS ENTITY; ROE WATER
OR LIQUID HEATING APPARATUS
MANUFACTURER AND/OR DISTRIBUTOR
BUSINESS ENTITIES; DOE INDIVIDUALS 1-
10; AND ROE CORPORATIONS/ENTITIES 1-
10; inclusive,

Defendants.

 

 

 

 

 

Case 2:20-cv-00409-JAD-VCF Document1 Filed OZTZT py Page +-of 40. _
ENTERED ——. KECEIVED
— ——_ SERVED ON
COUNSEL/FARTIES OF RECORD

THE COTTLE FIRM

Robert W. Cottle, Esq. FEB 27 2020

Nevada Bar No. 4576

rcottle@cottlefirm.com CLERK US DISTRICT COURT

Matthew G. Holland, Esq. RY. DISTRICT OF NEVADA

Nevada Bar No. 10370 - DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

REKREEKSK

CASENO. 2:20 CV Y OF

DEPT. NO.

COMPLAINT

 

complain against Defendants as follows:

 

COMES NOW, Plaintiff, CHUNYUN WANG, by and through her attorneys of record,
ROBERT W. COTTLE, ESQ., and MATTHEW G. HOLLAND, ESQ., of THE COTTLE FIRM,

PARTIES
1. That at all times relevant hereto, Plaintiff CHUNYUN WANG (“Plaintiff’ or
“CHUNYUN WANG”), was, and continues to be, an individual residing in Clark County,

Page | of 10

 
THE COTTLE FIRM
8635 S. Eastern Ave., Las Vegas, NV 89123

Phone: (702) 722-6111 | Fax: (702) 834-8555

Co Sa SN HN A PEP WD Ne

NY NO NY NY NY NY NY NN NN KH HF FF KF KF FEF FORE Re
ao nt HN UN BF WOW NO KF& DOD OC DH ND DB AW FPF W NY KF OS

Case 2:20-cv-00409-JAD-VCF Document1 Filed 02/27/20 Page 2 of 10

Nevada.

2. Upon information and belief, KOREAN AIRLINES CO., LTD., operating as
KOREAN AIR (“Defendant” or “KOREAN AIR”, at all times relevant herein, is and was a
corporation for profit, founded and organized in Seoul Korea on or about March 1, 1969.
Defendant, at all times material to Plaintiff's claim, was a “common carrier” in the business of
carrying passengers for a fee, to and from various airports worldwide including airports in the
United States.

3. Upon information and belief, DOE FLIGHT ATTENDANTS, at all times relevant
herein, were and are Flight Attendants employed by Defendant KOREAN AIR, and were
working on Korean Airlines Flight No. 893 at the time of Plaintiff's injury incident. Upon
information and belief, these Defendants were tasked with the responsibility, once undertaken, of
safely inspecting, supplying, handling, preparing, and or serving passenger customers with food
and beverage at the time of the Plaintiff's injury incident.

4. Upon information and belief, DOE FOOD AND BEVERAGE SERVICE
HANDLERS, at all times relevant herein, were and are Food and Beverage Service Handlers that
were tasked with the responsibility of safely inspecting, supplying, handling, preparing, and/or
serving passenger customers food and beverage to or on Korean Airlines flight 893 at the time of
Plaintiffs injury incident.

5. Upon information and belief, ROE FOOD AND BEVERAGE SERVICE
BUSINESS ENTITY, at all times relevant herein, was and is the beverage service business entity
that tasked with the responsibility of safely supplying, handling, preparing, and/or servicing the
food and beverage provided on Korean Airlines Flight No. 893 at the time of Plaintiff's injury
incident.

6. Upon information and belief, ROE WATER OR LIQUID HEATING
APPARATUS MANUFACTURER AND/OR DISTRIBUTOR BUSINESS ENTITIES, was and
is manufacturer and/or distributor business entity which manufactured or distributed into the
stream of commerce the water/liquid heating apparatus that was used to heat the water or liquid

served to the Plaintiff on Korean Airlines Flight No. 893 at the time of Plaintiff's incident. This

Page 2 of 10

 

 
THE COTTLE FIRM
8635 S. Eastern Ave., Las Vegas, NV 89123

Phone: (702) 722-6111 | Fax: (702) 834-8555

oOo Oo NS SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00409-JAD-VCF Document 1 Filed 02/27/20 Page 3 of 10

paragraph is intended to identify multiple Defendant entities.

7. DOE INDIVIDUALS 1 through 10 are individuals whose conduct gives rise to
this Complaint. Specifically, those Defendants are individuals who failed to inspect, supervise,
control, repair, and maintain the premises, materials, apparatus, or instrumentality which resulted
in Plaintiff's injuries.

8. ROE CORPORATIONS/ENTITIES 1 through 10 are corporations or business
entities whose conduct gives rise to this Complaint. Specifically, those ROE
CORPORATIONS/ENTITIES Defendants are corporations and/or business entities who failed to
inspect, supervise, control, repair and maintain the premises, materials, apparatus, or
instrumentality which resulted in Plaintiff's injuries.

9. The true names and capacities, whether individual, corporate, association or
otherwise of the Defendants, DOE FLIGHT ATTENDANTS, DOE FOOD AND BEVERAGE
SERVICE HANDLERS, ROE FOOD AND BEVERAGE SERVICE BUSINESS ENTITY, ROE
WATER OR LIQUID HEATING APPARATUS MANUFACTURER AND/OR
DISTRIBUTOR BUSINESS ENTITIES, DOE INDIVIDUALS 1 through 10 and/or ROE
CORPORATIONS/ENTITIES 1 through 10, are unknown to Plaintiff, who therefore sues said
Defendants by such fictitious names. Plaintiff is informed and believes, and thereupon alleges,
that each of the Defendants designated herein as DOES and ROES is responsible in some
manner for the events and happenings herein referred to, and in some manner caused the injuries
and damages to Plaintiff. Plaintiff will ask leave of this Court to amend this Complaint to insert
the true names and capacities of said DOE and ROE Defendants, when the same have been
ascertained by Plaintiff, together with the appropriate charging allegations, and to join such
Defendants in this action. DOE and ROE Defendants are hereby incorporated into any and all
subsequent language and allegations encompassed in the body of this Complaint.

JURISDICTION AND VENUE

10. Jurisdiction in this Court is based upon diversity of citizenship. This Honorable

Court has jurisdiction over this controversy pursuant to 28 U.S.C. § 1331(a), in that the actions

of Defendants arise under the laws, regulations, and treatises of the United States, including, but

Page 3 of 10

 

 
THE COTTLE FIRM

8635 S. Eastern Ave., Las Vegas, NV 89123
Phone: (702) 722-6111 | Fax: (702) 834-8555

aN

eo CO SN DH AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00409-JAD-VCF Document1 Filed 02/27/20 Page 4 of 10

not limited to, the Montreal Convention of 1999. Additionally, the amount in controversy
exceeds $75,000.00, as provided by 28 U.S.C. § 1337.

11. Plaintiff permanently resides within Clark County, Nevada, within this
jurisdiction and sustained personal injury during an international flight operated by Korean Air
as described herein.

12. Defendant operates services for the carriage of passengers through McCarran
International Airport located in Clark County, Nevada, within this jurisdiction.

13. Accordingly, venue is proper in the United States District Court for the District of
Nevada pursuant to Article 33 of the 1999 Montreal Convention.

GENERAL ALLEGATIONS

14. On or about March 2, 2018, Plaintiff was a passenger on an international Korean
Air Flight No. 893 from Las Vegas, Nevada to Seoul, Korea, with a final destination of
Shanghai, China. The United States of America and the People’s Republic of China are
signatories to the Montreal Convention of 1999 (MC99).

15. | Approximately one (1) hour and 30 minutes into the flight, Plaintiff requested
DOE FLIGHT ATTENDANT for water. DOE FLIGHT ATTENDANT failed to exercise
reasonable care in the inspection or assessment of the water which had been heated to an
unreasonable and unsafe temperature, resulting in the delivery of scorching hot water to the
Plaintiff.

16. The scalding hot water spilled directly onto Plaintiff's left thigh, buttocks, and left
wrist, causing Plaintiff to sustain second- and third-degree burns, resulting in severe pain and
suffering, the need for significant medical treatment, and permanent scarring/disfiguration of the
affected areas.

17. The Plaintiff was forced to suffer extreme pain for many hours during the flight
before she was able to receive medical treatment.

18. | Enduring the excruciating pain, Plaintiff completed the remaining ten (10) hours
in flight without medical assistance.

19. ‘It was not until Plaintiff arrived at her final destination, that she was able to

Page 4 of 10

 

 
THE COTTLE FIRM

8635 S. Eastern Ave., Las Vegas, NV 89123
Phone: (702) 722-6111 | Fax: (702) 834-8555

oO fo ss N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

base 2:20-cv-00409-JAD-VCF Document 1 Filed 02/27/20 Page 5 of 10

receive medical care at The First Affiliated Hospital of Soochow Hospital-Jiangsu Province
Medical Treatment and Hospitalization-Emergency Treatment at the Department of Burn and
Plastic Surgery.
FIRST CAUSE OF ACTION
(Defendants’ Liability Pursuant to The Montreal Convention of 1999)

20. Plaintiff realleges and incorporates each and every preceding paragraph as though
fully set forth herein verbatim.

21. Pursuant to Article 17 of The Convention for the Unification of Certain Rules for
International Carriage by Air (Montreal, 28 May 1999) (the “Montreal Convention”), Defendants
are liable for the bodily injuries, emotional injuries, and other damages sustained by Plaintiff.
Plaintiff's injuries and damages were the result of an unexpected and unusual event external to
Plaintiff.

22. In accordance with Article 21 of the Montreal Convention, Defendants are strictly
liable for damages sustained by Plaintiff, which were caused by an accident which took place
while Plaintiff was on board the Korean Airlines Flight No. 893 from Las Vegas, Nevada to
Seoul, Korea. Further, Defendants may not reduce or limit its liability for Plaintiff's damages for
any claim equal to or less than 113,000 Special Drawing Rights (SDR’s). (The value of Special
Drawing Rights is based upon a basket of four currencies. Currently, 113,000 Special Drawing
Rights are valued at approximately $170,550.00 USD.) Further, Defendants have no limitation
on its liability in excess of 113,000 Special Drawing Rights, unless Defendants can prove that
the damages were not due to the negligence or other wrongful act or omission by the carrier, or
such damages were due solely to the negligence or other wrongful act or omission of a third
patty.

SECOND CAUSE OF ACTION

(Negligence against Korean Airlines Co., LTD.; DOE Flight Attendants;
Food and Beverage Service Handlers; and Doe Individuals 1-10)

23. Plaintiff realleges and incorporates each and every preceding paragraph as though

fully set forth herein verbatim.

Page 5 of 10

 

 
THE COTTLE FIRM

8635 S. Eastern Ave., Las Vegas, NV 89123
Phone: (702) 722-6111 | Fax: (702) 834-8555

o CO NSN DH WO FP WCW NO

NO wo NO NY NY YN NY NO NO YH HRP Fe Fe KF Fe SF Ee ES
o nN KN OH BP HO HY K§ DS 6G SF HTD DH A FP WY NYO YH S&S

pase 2:20-cv-00409-JAD-VCF Document1 Filed 02/27/20 Page 6 of 10

24. Defendants owed Plaintiff the duty to act as a common carrier in the management
and care of its airlines, undertaking the highest degree of care to ensure the provision of in-flight
services, such as food and beverage delivery, was performed with due regard for the safety of its
passenger customers in light of the foreseeable use and risks of danger.

25. Defendants owed Plaintiff a duty to inspect, supply, handle, prepare, and/or serve
food and beverage items to ensure they were safe for the use of its passenger customers in light
of foreseeable risks of danger inherent to the circumstances. If food and beverage items could
not be made safe prior to their delivery to the passenger customer during in-flight services,
Defendants owed Plaintiff a duty to warn of the nature of the potential hazards that may
accompany the receipt of the dangerous substances.

26. Defendants owed Plaintiff a duty to have trained and supervised employees or
others tasked for that specific purpose to ensure the provision of food and beverage to passenger
customers during in-flight services was performed safely and with the appropriate means to
inspect, supply, handle, prepare and/or serve food and beverage products in a safe manner.

27. Defendants breached their duties by failing to inspect, supply, handle, prepare,
and/or serve food and beverage items to ensure they were safe for the use of its passenger
customers in light of foreseeable risks of danger inherent to the circumstances, by failing to warn
the Plaintiff of the dangerous conditions, and, further, by failing to adequately train, supervise,
and evaluate the performance of others tasked for those purposes. Moreover, if the unsafe
scorching water was known to otherwise have been created by these Defendants, these
Defendants breached their duty by failing to adequately warn the Plaintiff of the dangerous
condition if the hazard could not be immediately remediated.

28. Asa direct and proximate result of Defendants’ breach of their respective duties,
Plaintiff was served unsafe, scorching hot water which spilled directly onto Plaintiff's left thigh,
buttocks, and left wrist, while she was a passenger customer on Korean Air Flight No. 893 on
March 2, 2018.

29. As a direct, natural, and foreseeable consequence of the scorching hot water

which spilled onto Plaintiffs left thigh, buttocks, and left wrist, Plaintiff sustained injury of body

Page 6 of 10

 

 
THE COTTLE FIRM

8635 S. Eastern Ave., Las Vegas, NV 89123

Phone: (702) 722-6111 | Fax: (702) 834-8555

BR Ww bd

oO Oo ~I Nn WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-00409-JAD-VCF Document 1 Filed 02/27/20 Page 7 of 10

and mind, some of which conditions may be permanent or disability, all to her special and
general damage in excess of Seventy-Five Thousand Dollars ($75,000).

30. As Defendant Doe Flight Attendants were acting within the course and scope of
their employment with Defendant Korean Airlines Co., Ltd., at the time the dangerously hot
liquids were provided to the Plaintiff, the negligence of Defendant Doe Flight Attendants for the
breach of these duties and the resulting harms is imputed to Defendant Korean Airlines Co., Ltd.,
pursuant to the principle of vicarious liability or respondeat superior.

31. Plaintiff has been forced to retain the services of an attorney to represent her in
this action, and is, therefore, entitled to recover reasonable attorneys’ fees and costs in litigation.

THIRD CAUSE OF ACTION

(Negligent Training, Hiring, Supervision against Korean Airlines Co., Ltd.)

32. Plaintiff realleges and incorporates each and every preceding paragraph as though
fully set forth herein verbatim.

33. Defendant had a non-delegable duty of care to ensure the provision of in-flight
services to its passenger customers, including the Plaintiff, was performed in a safe manner
consistent with the obligations imposed upon a common carrier.

34. | Defendant had a duty to hire and employ, educate and train, and supervise and
evaluate the performance of employees competent to adequately inspect, supply, handle, prepare,
and/or serve food and beverage items in a manner safe for its passenger customers use during the
provision of in-flight services.

35. Defendant, through its employees, agents, or contractors, breached this duty of
care by failing to employ, train, or supervise in a manner that would lead to its employees, agents
or contractors providing food and beverage items in a manner safe for its passenger customers
use during the provision of in-flight services.

36. Asa direct and proximate result of the conduct of Defendant, Plaintiff sustained
injuries and damages in excess of Seventy-Five Thousand Dollars ($75,000).

37. As a further direct and proximate result, Plaintiff incurred expenses for medical

Page 7 of 10

 
THE COTTLE FIRM

8635 S. Eastern Ave., Las Vegas, NV 89123
Phone: (702) 722-6111 | Fax: (702) 834-8555

pS

co CO SN DN A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

base 2:20-cv-00409-JAD-VCF Document 1 Filed 02/27/20 Page 8 of 10

care and treatment and will incur expenses for medical care and treatment in the future in an
amount to be proven at trial.

38. As a direct and proximate result of Defendant’s conduct, Plaintiff has been
required to retain the services of an attorney, and, as directed, natural, and foreseeable
consequence thereof, has been damaged and is entitled to reasonable attorneys’ fees and costs.

FOURTH CAUSE OF ACTION

(Strict Products Liability — Product Defect against Korean Airlines Co., Ltd.;
ROE Food and Beverage Service Business Entity; ROE Water or Liquid Heating Apparatus
Manufacturer and/or Distributor Business Entities; and Roe Corporations/Entities 1-10)

39. Plaintiff realleges and incorporates each and every preceding paragraph as though
fully set forth herein verbatim and asserts a claim of strict liability against Defendant Korean
Airlines Co., Ltd., as provided in the Montreal Convention of 1999, which is incorporated herein
by reference. In addition thereto, Plaintiff states as follows:

40. Prior to the liquid beverage product being distributed to the Plaintiff by Doe
Flight Attendants and/or Doe Food and Beverage Service Handlers, it was heated by some
presently unknown heating apparatus to a temperature capable of causing second and third-
degree burns to the skin upon contact. The heating apparatus was defective and inherently
dangerous, failing to notify foreseeable end users, including flight attendants or in-flight
beverage service personnel, of the dangerous temperatures to which the liquid was heated and
otherwise failing to warn foreseeable end users of foreseeable harms which may result from
heating liquids to such extreme temperatures.

41. The heating apparatus was further defective in its failure to provide adequate
instructions to foreseeable end users regarding the use of the apparatus, which may have
permitted foreseeable end users to adjust the heating of liquid beverage products to less
dangerous temperatures.

42. Asa result of the defects existing within the heating apparatus at the time of the
injury incident described herein, the product failed to perform in the manner reasonably expected

by the foreseeable end user during the provision of in-flight services, including heating liquid

Page 8 of 10

 

 
THE COTTLE FIRM

8635 S. Eastern Ave., Las Vegas, NV 89123
Phone: (702) 722-6111 | Fax: (702) 834-8555

re WN NWN

mo CO ~ DN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

case 2:20-cv-00409-JAD-VCF Document 1 Filed 02/27/20 Page 9 of 10

beverage products to temperatures that would cause second and third-degree burns upon contact
with skin.

43. These defects existed in the product when the product left the possession of
Defendants and continued to exist at the time of the injury incident described herein.

44. The foreseeable end users of the heating apparatus, here the Doe Flight
Attendants and/or Doe Food and Beverage Service Handlers operated the heating apparatus in a
manner foreseeable to the Defendants and Plaintiff reasonably expected the apparatus and its
operation would not produce a liquid so hot as to cause second and third-degree burns to her
skin, if the liquid spilled midflight.

45. Because of the defective beverage product, Plaintiff was severely burned on her
left thigh, buttocks, and left wrist, when the scalding hot water spilled directly onto such areas,
resulting in her damages as alleged herein.

46. Asa direct and proximate result of the conduct of Defendants, Plaintiff sustained
injuries and damages in excess of Seventy-Five Thousand Dollars ($75,000).

47. Asa further direct and proximate result, Plaintiff incurred expenses for medical
care and treatment and will incur expenses for medical care and treatment in the future in and
amount to be proven at trial.

48. As a direct and proximate result of Defendants’ conduct, Plaintiff has been
required to retain the services of an attorney, and, as directed, natural, and foreseeable

consequence thereof, has been damaged and is entitled to reasonable attorneys’ fees and costs.

Page 9 of 10

 
ase 2:20-cv-00409-JAD-VCF Document 1 Filed 02/27/20 Page 10 of 10

WHEREFORE, Plaintiff expressly reserves the right to amend this Complaint prior to or
at the time of trial of this action, to insert those items of damage not yet fully ascertainable, prays

judgment against all Defendants, and each of them as follows:

THE COTTLE FIRM

8635 S. Eastern Ave., Las Vegas, NV 89123
Phone: (702) 722-6111 | Fax: (702) 834-8555

An F&F WwW N

oO oOo J HN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

1, General damages in an amount in excess of $75,000.00;

an YA FS SN

DATED this 27" day of February, 2020.

Special damages in an amount in excess of $75,000.00;
Medical and incidental expenses incurred and to be incurred;
Costs of suit, attorney fees, pre-judgment interest and post-judgment interest; and

For such other and further relief as is just and proper.

THE COTTLE FIRM

Sin

Robeft W. Cottlé, Esq.
Nevada Bar No. 4576
Matthew G. Holland, Esq.
Nevada Bar No. 10370
8635 S. Eastern Avenue
Las Vegas, Nevada 89123
Attorneys for Plaintiff

Page 10 of 10

 
